If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
             revision until final publication in the Michigan Appeals Reports.




                     STATE OF MICHIGAN

                      COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              FOR PUBLICATION
                                                              October 15, 2019
          Plaintiff-Appellant,                                9:00 a.m.

v                                                             No. 343272
                                                              Kent Circuit Court
ERIC ANDERSON,                                                LC No. 17-010295-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                                             No. 343273
                                                              Kent Circuit Court
JASMINE FERRER,                                               LC No. 17-010296-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                                             No. 343274
                                                              Kent Circuit Court
CARY GERENCER,                                                LC No. 17-010297-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,



                                          -1-
v                                        No. 343275
                                         Kent Circuit Court
LOLITTA SHANTILLIA JACKSON,              LC No. 17-010298-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343276
                                         Kent Circuit Court
EMINA KAHRIMAN,                          LC No. 17-010299-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343277
                                         Kent Circuit Court
DORIS PENNY,                             LC No. 17-010300-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343278
                                         Kent Circuit Court
SEQUOYAH LASHAWN MARIE THOMAS,           LC No. 17-010301-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343279
                                         Kent Circuit Court


                                   -2-
TYISHA MONIKA TOLIVER,                                             LC No. 17-010302-AR

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                  No. 343280
                                                                   Kent Circuit Court
ROCONDA J. SINGLETON,                                              LC No. 17-011547-AR

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                  No. 343281
                                                                   Kent Circuit Court
SHERYL ANNE HILLYER,                                               LC No. 18-000250-AR

               Defendant-Appellee.


Before: SAWYER, P.J., and BORRELLO and SHAPIRO, JJ.

SHAPIRO, J.

        Defendants are former nursing aids or assistants charged with intentionally falsifying
medical records, MCL 750.492a. The district court declined to bind over defendants, concluding
that the “member location sheets” that they allegedly falsified were not “medical records” as that
term is defined by the Medical Records Access Act (MRAA), MCL 333.26261 et seq. The
circuit court agreed and affirmed the district court’s decision to dismiss these 10 consolidated
cases. The prosecution appeals by leave granted, arguing that the lower courts erred in holding
that the member locations sheets were not medical records. We agree. The member location
checks that defendants were required to perform were part of the health care provided to the
patients by the facility that employed defendants. Because the member location sheets constitute
recorded information pertaining to that care, they are medical records under the MRAA, which
we conclude must be read in pari materia with MCL 750.492a. However, we also conclude that
to convict defendants of intentionally or willfully falsifying medical records in violation MCL
750.492a the prosecution must prove that they knew that the member location sheets were
medical records. We remand to the district court so that it can determine whether the
prosecution can establish probable cause on that element.



                                               -3-
                                                 I.

        Defendants were certified nurse aides (CNA) or certified nursing assistants (CENA)1
employed by a staffing company and assigned to the Grand Rapids Home for Veterans (GRHV),
a residential and skilled nursing facility for military veterans and their spouses, known as
members. Many of the relevant patients suffered from serious psychiatric problems or dementia
and as a result might elope or create a risk to themselves or others in the facility while
unattended. CNAs working at the GRHV were required to perform member location checks for
the skilled nursing units at least every two hours to verify that the members were present in their
room and, if not, to verify that the patient was located elsewhere in the unit.

         Member location sheets were a simple grid. The patients’ names were listed vertically
and the times at which checks were to be performed were listed horizontally. Thus, for each
patient listed there was a box to be completed reflecting whether or not a location check was
performed for that time period. Each time a CNA performed a member location check, he or she
was to place their initials in the box for that patient and that time. As long as a CNA laid eyes on
a member, they could initial the appropriate box on the member location sheet. The parties
stipulated prior to the preliminary examination that the member location sheets were not
maintained in a member’s personal medical chart, but instead in a central location. The parties
also stipulated that the GRHV destroyed the location sheets after six months. Under the Public
Health Code (PHC), MCL 333.1101 et seq., a health care facility must retain a patient’s records
for at least seven years. MCL 333.20175(1).

        The member location sheets at issue in this case were filled out completely, appearing to
show that all member location checks were completed. However, during a performance audit of
the GRHV, the Michigan Office of Auditor General determined on the basis of video
surveillance tapes that defendants had not performed certain location checks as reported in the
corresponding member locations sheets.

        On the basis of this discovery, the Health Care Fraud Division of the Attorney General’s
Office opened an investigation into the GRHV. As a result of this investigation, each defendant
was charged with one count of intentionally placing false information in a medical record or
chart in violation of MCL 750.492a(1). That statutory provision provides that

       a health care provider or other person, knowing that the information is misleading
       or inaccurate, shall not intentionally, willfully, or recklessly place or direct
       another to place in a patient’s medical record or chart misleading or inaccurate
       information regarding the diagnosis, treatment, or cause of a patient’s condition.
       [MCL 750.492a(1).]

The statute goes on to provide, “A health care provider who intentionally or willfully violates
this subsection is guilty of a felony.” MCL 750.492a(1)(a).


1
 The parties appear to use the acronyms CNA and CENA interchangeably. We use the acronym
CNA throughout this opinion for consistency.



                                                -4-
        The preliminary examination was held over the course of three days. Relevant to this
appeal, the GRHV’s director of nursing, Paula Bixler, testified to the varying levels of cognitive
impairment and physical restrictions of the members in the skilled nursing units. Bixler
explained that the purpose of the member location checks was to insure the member’s health,
safety, and well-being; specifically, to ensure that members were not wandering or had eloped
off the unit. She testified that the purpose of the member checks was not specifically to look for
member incontinence, but a CNA would be expected to address such a situation if they noticed
it. Also, if a CNA noticed that a member had fallen or was experiencing a medical emergency,
they are required to alert a nurse.

        Following the preliminary examination, the district court found probable cause that
defendants were health care providers, that the information they were recording was “regarding
treatment of these patients’ condition,” and that “defendants knew that the information that they
supplied was misleading or inaccurate.” However, the district court did not “find that there’s
been any evidence to suggest that these location sheets are medical records.” In reaching that
conclusion, the court considered the definition of medical record found in the MRAA, which
provides that a medical record “means information oral or recorded in any form or medium that
pertains to a patient’s health care, medical history, diagnosis, prognosis, or medical condition
and that is maintained by a health care provider or health facility in the process of caring for the
patient’s health.” MCL 333.26263(h)(i). The district court said it was arguable whether member
location sheets “pertain to the member’s health care.” But the court noted that a medical record
must be maintained by a health care provider or facility, and the testimony at the preliminary
examination was that the member location sheets were not treated as medical records by the
GRHV. The district court also indicated that the prosecution failed to show probable cause that
defendants intentionally or willfully placed information in a medical record.

        The prosecution appealed to the circuit court, which affirmed the district court’s decision,
agreeing with the district court that the MRAA’s definition of medical record was applicable to
MCL 750.492a(1). The circuit court concluded that the member location sheets did not meet that
definition because they contained the names of multiple members, were stored in a central
location and were not maintained for seven years as required by MCL 333.20175. The
prosecution moved for leave to appeal to this Court in each case. We granted the application for
leave to appeal and consolidated the 10 cases.

                                                II.

                                                A.

        The prosecution argues that the lower courts erred in determining that the member
location sheets were not medical records for purposes of MCL 750.492a. We agree.2



2
  Generally, whether the district court erred when it decided not to bind over a defendant is
reviewed for an abuse of discretion. People v Greene, 255 Mich. App. 426, 434; 661 NW2d 616
(2003). However, “[w]hether a defendant’s conduct falls within the scope of a penal statute is a



                                                -5-
        The goal of statutory interpretation is to discern and give effect to the Legislature’s
intent. People v Flick, 487 Mich. 1, 10; 790 NW2d 295 (2010). An initial question we must
decide is whether to apply the MRAA’s definition of medical record to MCL 750.492a under the
doctrine of pari materia. “Statutes that address the same subject or share a common purpose
are in pari materia and must be read together as a whole.” People v Harper, 479 Mich. 599, 621;
739 NW2d 523 (2007). This is true even if the statutes do not reference one another and were
enacted on different dates. In re $55,336.12 Surplus Funds, 319 Mich. App. 501, 507; 902 NW2d
422 (2017). “The object of the rule in pari materia is to carry into effect the purpose of the
legislature as found in harmonious statutes on a subject.” Apsey v Mem Hosp, 477 Mich. 120,
129 n 4; 730 NW2d 695 (2007) (quotation marks and citations omitted).

       The MRAA, the PHC and MCL 750.492a work together to ensure that patients have
access to accurate medical records. The MRAA allows patients to examine or obtain copies of
medical records held by health care facilities, health care providers, or medical records company.
See MCL 333.26265. To ensure that those records are preserved, the PHC requires licensed
health professionals and health facilities or agencies to “keep and retain each record for a
minimum of 7 years from the date of service to which the record pertains.” MCL 333.16213(1);
MCL 333.20175(1). MCL 750.492a plays an important role in the preservation of patient’s
medical records by criminalizing the falsification, alteration, and destruction of those records.
So MCL 750.492a, the MRAA and the record retention provisions of the PHC are interrelated.3

        Significantly, the MRAA’s definition of medical records is incorporated into the PHC.
See MCL 333.16213(7)(a); MCL 333.20175a(5)(a). By providing the same definition of
medical records in both Acts, it is clear that the Legislature intended for the health care facilities
and providers to make uniform and consistent decisions as to what constitutes a medical record.
We see no reason why the Legislature would want a different definition of medical records to
govern MCL 750.492a. It would make little sense for a statutory definition to govern the
retention of, and access to, medical records, but to have the falsification and destruction of those
records be controlled by a different definition.4 Moreover, MCL 750.492a contains no
alternative definition.



question of statutory interpretation that is reviewed de novo.” People v Rea, 500 Mich. 422, 427;
902 NW2d 362 (2017).
3
 Notably, the Attorney General has interpreted MCL 750.492a as being in pari materia with the
PHC. See OAG, 1993-1994, No. 6819 (September 28, 1994).
4
  Indeed, if we were to conclude that the statutory definition of medical record does not apply to
MCL 750.492a, we question whether that statute would be void for vagueness for not providing
“fair notice of the conduct prescribed[.]” People v Roberts, 292 Mich. App. 492, 497; 808 NW2d
290 (2011) (citation omitted). Given that the MRAA and the PHC provide the same definition of
medical records, there are legitimate concerns whether a health care provider would have fair
notice that this definition does not apply to MCL 750.492a. And, if possible, we must interpret
statutes to avoid constitutional issues. Does 11-18 v Dep’t of Corrections, 323 Mich. App. 479,
505; 917 NW2d 730 (2018).



                                                 -6-
        For those reasons, we conclude that MCL 750.492a, the MRAA and the pertinent
sections of the PHC relate to the same subject matter and share a common purpose.
Accordingly, we must read these statutory provision in pari materia, and apply the statutory
definition of medical records in interpreting MCL 750.492a.5

        The question then is whether the member location sheets constitute “information oral or
recorded in any form or medium that pertains to a patient’s health care, medical history,
diagnosis, prognosis, or medical condition and that is maintained by a health care provider or
health facility in the process of caring for the patient’s health.” MCL 333.26263(i). The location
sheets contain recorded information, so the only issue is whether member location checks pertain
to a patient’s health care and are recorded in the process of caring for the patient’s health. The
Merriam-Webster Online Dictionary defines “health care” as “efforts made to maintain or restore
physical, mental, or emotional well-being especially by trained and licensed professionals . . . .”
See  (accessed October 8,
2019).6

        As noted above, the member location sheets at issue pertained to members requiring
skilled nursing. Bixler, the director of nursing at GRHV, testified that members who require
skilled nursing have a “broad range” of cognitive and medical issues that necessitate that type of
care. The location sheets at issue in this case pertained to three skilled nursing units: 1 Main, 1
Red, and 3 South. Bixler explained that the 1 Main is the GRHV’s locked psychiatric unit. The
members living there had guardians and were unable to make their own health decisions because
of various mental illnesses. These mental illnesses combined with their physical needs
necessitated their placement in a secured unit. These members are at risk for eloping from the
grounds and “striking out at each other.” 1 Red is a dementia unit for members who are severely
cognitively impaired. Bixler said that these members often wander into other members’ rooms,
which places both them and the other members at risk of injury. She said it was fairly common


5
  We note that the MRAA states, “As used in this act,” before providing a list of definitions.
MCL 333.26263. And the pertinent PHC sections state, “As used in this section,” before
providing the definition of medical record. MCL 333.16213(7)(a); MCL 333.20175a(4)(b).
However, in People v Feeley, 499 Mich. 429, 444; 885 NW2d 223 (2016), the Supreme Court
declined to hold that such limitations on a statutory definition necessarily precludes application
of that definition to other contexts. In that case, the Court determined that the statutes at issue
did not share a common purpose. Id. The Court then observed that the relevant statutory
definition contained the type of limiting language set forth above. Id. The Court reasoned,
“When statutes do not deal with the same subject or share a common purpose and the Legislature
has chosen to specifically limit the applicability of a statutory definition, the doctrine
of in pari materia is inapplicable.” Id. (emphasis added). In this case, however, the relevant
statutes do share a common purpose, i.e., the retention of accurate medical records. And for the
reasons discussed above, we are convinced that the definition should be read in pari materia with
MCL 750.492a.
6
 We may consult a dictionary to determine the ordinary meaning of terms not defined by statute.
See People v Thompson, 477 Mich. 146, 151-152; 730 NW2d 708 (2007).



                                                -7-
for these members to be combative or assaultive. 3 South is an “open” unit, for members who
are less severely impaired. But that unit does have some members who have been diagnosed
with dementia. Many of the members in each of these units also suffered from incontinence. At
the relevant time, 1 Main and 1 Red required member checks every hour; 3 South required such
checks every two hours.

        Bixler’s testimony establishes that the member location checks are conducted as part of
the health care provided to the pertinent members. The members in the skilled nursing units
have cognitive or psychiatric impairments that require regular observation. Those impairments
place them at risk of eloping or hurting themselves or other members. These members also
commonly have physical impairments or limitations that present other concerns, such as
incontinence or falling. By making regular observations of the members, CNAs ensure that the
members are where they are supposed to be and that no health or safety issues requiring
intervention have arisen. Bixler explained that the CNAs are the “first line” to detect and report
health concerns because they are intimately familiar with the members and able to know “when
something’s off . . . .” When caring for a patient’s medical condition requires regular
observation, performance of that observation relates to the patient’s health care, i.e., efforts made
to maintain the patient’s well-being. And because the member location checks pertain to a
patient’s health care, member location sheets are recorded in the process of caring for a patient’s
health. Consequently, member location sheets satisfy the statutory definition of medical record.

        In concluding otherwise, the lower court focused on the fact that GRHV did not treat the
location sheets as medical records. That is, the GRHV did not retain the records for a period of
seven years as required by the PHC. However, the manner in which the GRHV treats the
documents is not controlling. To hold otherwise would allow health care providers to
unilaterally determine what is a medical record under the law by deciding whether or not to
maintain them for seven years. For the same reason, we reject the argument that the location
sheets are not medical records because they were not maintained within the members’ individual
medical charts, but instead contained the names of multiple members and were stored at a central
location for each residential unit. Whether or not materials outside a patient’s chart constitute
medical records turns on their content, not where they are maintained.7 If the location of a
record or its form was dispositive, a health care facility or provider, not the law, would control
what constitutes a medical record; ultimately, however, it is for the courts to interpret and apply
the law. See Michigan Residential Care Ass’n v Dep’t of Social Services, 207 Mich. App. 373,
377; 526 NW2d 9 (1994). So the fact that the GRHV treated the locations sheets as if they were
not medical records has little bearing on our resolution of this issue.

        Given our conclusion that the member location sheets are medical records, the next
question is whether the inaccurate information placed in those records pertained to “the
diagnosis, treatment, or cause of a patient’s condition.” MCL 750.492a(1). We conclude that
the district court correctly found that the location sheets pertained to a patient’s treatment.



7
 In the event a patient requested a copy of their medical records, the names of the other patients
on the sheet could readily be redacted in order to preserve their medical privacy.



                                                -8-
Common sense dictates that medical treatment includes managing symptoms and increased risks
associated with a patient’s illness. Thus, for the same reasons that member location checks relate
to a patient’s health care, misleading or inaccurate information placed in the member location
sheets pertained to a patient’s treatment. Further, as the scheduled member location checks
pertained to a patient’s health care, recording that the checks were performed if they were not:
would constitute inaccurate information regarding a patient’s condition.

                                                 B.

       For purposes of judicial efficiency, and to avoid a possible second interlocutory appeal,
we consider the level of intent required by the statute. The district court first raised this issue in
ruling on an objection to the testimony of Sharon Gregory, the GRHV’s medical records
supervisor:

       [O]ne of the elements that is there, is that the [CNA]’s intentionally or willfully
       placed or directed someone else to place in a medical record or chart, misleading
       or inaccurate information, knowing that it was misleading or inaccurate. And, I
       think that how the Home views medical records does go to whether or not this
       was an intentional or willful act on the part of the [CNA]’s, if they thought or
       knew they were putting information in a medical record or not. So, I do think it’s
       relevant how the Home views these particular documents and whether they’re
       records or not, just given the fact that all of these people were contracted
       employees at that facility.

While the district court later ruled on the basis of whether the documents were medical records,
it was clearly influenced by its concern whether defendants could be convicted under MCL
750.492a if they did not know the member locations sheets were medical records. For the
reasons discussed below, we conclude that MCL 750.492a requires the prosecution to prove such
knowledge.

        Due process requires that the prosecution prove each element of an offense, including
intent, beyond a reasonable doubt. See People v Wolfe, 441 Mich. 508, 513-514; 489 NW2d 748
(1992). Crimes generally require either general intent or specific intent. “[T]he distinction
between specific intent and general intent crimes is that the former involves a particular criminal
intent beyond the act done, while the latter involves merely the intent to do the physical act.”
People v Beaudin, 417 Mich. 570, 573-574; 339 NW2d 461 (1983). Here, defendants are
charged with a felony for intentionally or willfully placing misleading or inaccurate information
in a patient’s medical record. See MCL 750.492a(1)(a). The words “intentionally” and
“willfully” indicate a specific intent crime. People v Disimone, 251 Mich. App. 605, 611; 650
NW2d 436 (2002).

        Even when the statute provides a mens rea requirement, however, questions may remain
as to what the intent level requires and whether it applies to all elements and factual
circumstances of a crime. The “presumption in favor of a criminal intent or mens rea
requirement applies to each element of a statutory crime.” Rambin v Allstate Ins. Co, 495 Mich.
316, 328; 852 NW2d 34 (2014). Intent as to each element is required absent language or
legislative history that the Legislature intended to omit this requirement. See id. at 330; People v


                                                 -9-
Cash, 419 Mich. 230, 240; 351 NW2d 822 (1984). The U.S. Supreme Court has also concluded
“that the presumption in favor of a criminal intent or mens rea requirement applies to each
element of a statutory crime.” People v Tombs, 472 Mich. 446, 454-455; 697 NW2d 494 (2005).
The Court has explained “that a defendant generally must know the facts that make his conduct
fit the definition of the offense, even if he does not know that those facts give rise to a crime.”
Elonis v United States, ___ US ___; 135 S. Ct. 2001, 2009; 192 L. Ed. 2d 1 (2015) (cleaned up).
And in a recent case, the Court considered the issue in the context of a statute barring possession
of a firearm by certain classes of individuals. In order to “knowingly violate” the statute, the
Court held that the defendant must not only know that he possesses a firearm, but also that he is a
member of one of the subject excluded classes. Rehaif v United States, ___ US ___; 139 S. Ct.
2191, 2194; 204 L. Ed. 2d 594 (2019). It stated that “[a]s a matter of ordinary English grammar
we normally read the statutory term ‘knowingly’ as applying to all the subsequently listed
elements of the crime.” Id. at 2196 (cleaned up).8

        Our caselaw is not entirely consistent on what constitutes a “willful” violation of a
       9
statute. See People v Medlyn, 215 Mich. App. 338, 344; 544 NW2d 759 (1996) (describing this
as an “extremely murky area” of the law). See also Bryan v United States, 524 U.S. 184, 191; 118
S. Ct. 1939; 141 L. Ed. 2d 197 (1998) (The word ‘willfully’ is sometimes said to be ‘a word of
many meanings’ whose construction is often dependent on the context in which it appears.”)
(citation omitted). However, it is settled that “when a statute prohibits the willful doing of an
act, the act must be done with the specific intent to bring about the particular result the statute
seeks to prohibit.” People v Janes, 302 Mich. App. 34, 41; 836 NW2d 883 (2013) (cleaned up).
And, “[t]o commit a specific intent crime, an offender would have to subjectively desire or know
that the prohibited result will occur . . . .” People v Whitney, 228 Mich. App. 230, 255; 578
NW2d 329 (1998) (cleaned up).

        Accordingly, we conclude that to prove an intentional or willful violation of MCL
750.492a the prosecution must establish that the health care provider knew that the document
being falsified was a patient’s medical record. In the absence of such knowledge, a health care
provider would not be acting with specific intent to commit the prohibited act, i.e., the placement
of inaccurate information in a medical record. This is not to say that a health care provider must



8
  See also Liparota v United States, 471 U.S. 419, 433; 105 S. Ct. 2084; 85 L. Ed. 2d 434 (1985)
(holding that a charge of unlawfully acquiring food stamps requires the prosecution to “prove
that the defendant knew that his acquisition or possession of food stamps was in a manner
unauthorized by statute or regulations.”); United States v X-Citement Video, Inc, 513 U.S. 64, 78;
115 S. Ct. 464; 130 L. Ed. 2d 372 (1994) (holding that a charge of knowingly transporting child
pornography in interstate commerce requires the prosecution to prove that the defendant had
knowledge of the “sexually explicit nature of the material and to the age of the performers.”).
9
  Defendants are charged with “intentionally” or “willfully” violating the statute. Michigan
courts have interpreted willful as being synonymous with intentional. In re Napieraj, 304 Mich
App 742, 746; 848 NW2d 499 (2014); Jennings v Southwood, 446 Mich. 125, 139; 521 NW2d
230 (1994). Accordingly, we will treat two terms as requiring the same level of intent.



                                               -10-
have knowledge of MCL 750.492a or that his or her conduct violated the law. But to be
convicted of intentionally or willfully falsifying medical records, the provider must have
knowledge of the facts that make that conduct illegal. See Elonis, 135 S. Ct. at 2009.

         To be clear, a health care provider cannot escape liability under MCL 750.492a(1) simply
by claiming that he or she did not know that the document at issue was a medical record. See
United States v Gullett, 713 F2d 1203, 1212 (CA 6, 1983) (explaining that knowledge can be
inferred from “a reckless disregard for the truth or with a conscious purpose to avoid learning the
truth . . . .”) (cleaned up). But when a health care provider is an employee of a health care
facility that does not treat the recorded information as medical records, it raises a question of fact
whether the provider had sufficient criminal intent to intentionally or willfully violate MCL
750.492a(1). Because we concluded that an intentional or willful violation of the statute cannot
occur unless the provider has knowledge that the document being falsified is a medical record,
we remand to the district court for it to determine whether there is probable cause that defendants
knew that the member locations sheets were medical records.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Stephen L. Borrello




                                                -11-